Exhibit 10.13


Novelis 2018 Executive Annual Incentive Plan

1.
Title and Administration. This annual incentive plan (the “2018 Executive AIP”
or the “Plan”) will be administered by the Human Resources department of Novelis
Inc. (the “Company”).

2.
Performance Period and Payments. The performance period will commence on April
1, 2017 and end on March 31, 2018. Payments under the Plan will be made in a
lump sum, minus required withholdings, during the first fiscal quarter following
the end of the performance year.

3.
Eligibility. Employees in job bands 3 and higher are eligible to participate in
the Plan. An individual must be either employed in an eligible job band or
transferred or hired into an eligible job band during the performance year to
receive a payout under the Plan. Eligibility and payments for employees who
begin employment with Novelis after the start of the performance period will be
determined by the “Plan Rules Administration” document then in effect as
maintained by the Company’s Human Resources department.

4.
Target Opportunity. Each participant’s target opportunity will be determined by
the Company’s Human Resources department or the Compensation Committee of the
Company’s Board of Directors, as applicable.

5.
Plan Design.

(a)
Performance Measures. The following measures will determine payouts under the
Plan.

Measure
Weighting
Threshold
Target
Maximum
Operating EBITDA
Before Metal Price Lag
40%
60%
100%
200%
Free Cash Flow
Before Metal Price Lag
35%
50%
100%
200%
Individual Performance per Novelis Performance Management System
15%
60%
100%
200%
Global Safety
10%
 
 
 



(b)
Performance Threshold. No payout will be made under the Plan unless Operating
EBITDA Before Metal Price Lag for the performance year is at least 75% of the
target level Operating EBITDA Before Metal Price Lag as established by the
Company. Performance results between threshold level and maximum level are
determined by means of interpolation.

6.
Separation from Employment. Participants whose employment terminates during the
performance year will be subject to the applicable terms set forth below. Any
payments to former employees will be made at or near the same date payment is
made to active employees under the Plan.





1

--------------------------------------------------------------------------------




Termination Event
Treatment
Death, Disability or Retirement
Payout will be prorated based on length of employment during the performance
period.
Change in Control
Payout will be prorated based on length of employment during the performance
period.
Intercompany Transfers
Payout will be prorated based on length of employment during the performance
period.
Voluntary Termination
The participant will forfeit the entire payout, and no payout will be made.
Involuntary Termination – For Cause
The participant will forfeit the entire payout, and no payout will be made.
Involuntary Termination – Without Cause (e.g., plant closure, sale of assets,
position elimination)
Payout will be prorated based on length of employment during the performance
period.



7.
Definitions. The following terms will have the meaning ascribed to them below.

  
(a)
Operating EBITDA Before Metal Price Lag means “Segment Income” as reported in
the Company’s Annual Report on Form 10-K filed with the United States Securities
and Exchange Commission (the “Form 10-K”) adjusted by (1) the impact from timing
differences in the pass-through of metal price changes to the Company’s
customers, net of realized derivative instruments; reduced by (2) the impact
from re-measuring to current exchange rates any monetary assets and liabilities
which are denominated in a currency other than the functional currency of the
reporting unit, net of realized and unrealized derivative instruments; and
further adjusted by (3) the impact on cost of working capital management
activities to the extent caused by any excess or shortfall of Free Cash Flow
described in paragraph 7(b)(iii) below.

(b)
Free Cash Flow Before Metal Price Lag means the Company’s operating free cash
flow calculated by removing the following items from “free cash flow” (as
defined in the “Liquidity and Capital Resources” section of Item 7 of the Form
10-K): (1) the impact from timing differences in the pass-through of metal price
changes to the Company’s customers, net of realized derivative instruments; and
(2) 100% of the impact on inventory of fourth quarter variations in metal prices
(including LME and local market premiums); provided, however, that:

(i)
In the event fourth quarter base metal cost (“BMC”) exceeds the budgeted BMC,
the adjustment will be calculated as: (i) budgeted ending physical book
inventory kilotonnes times (ii) actual fourth quarter BMC, reduced by budgeted
fourth quarter BMC. The result will be added to the Company’s operating free
cash flow for purposes of calculating achievement under this Plan;

(ii)
In the event fourth quarter BMC is lower than the budgeted BMC price, the
adjustment will be calculated as: (i) actual ending physical book inventory
kilotonnes times (ii) budgeted fourth quarter BMC, reduced by actual fourth
quarter



2

--------------------------------------------------------------------------------




BMC. The result will be deducted from the Company’s operating free cash flow for
purposes of calculating achievement under this Plan; and
(iii)
Free Cash Flow may also include cash flows from working capital management
activities and programs (including, without limitation, factoring of accounts
receivable). For purposes of calculating achievement of Free Cash Flow under
this Plan, any cash flow impact resulting from such working capital management
activities or programs will be disregarded.

(c)
Global Safety is comprised of two components, as follows:

(i)
Global Serious Injuries and Fatalities (SIF), which refers to the total number
of work-related deaths, life-threatening injuries/illnesses and life-altering
injuries/illnesses occurring during fiscal year 2018; and

(ii)
Total Recordable Incident Rate (TRIF), which refers to (i) the number of
Injury/Illness Record Keeping System cases multiplied by 200,000; divided by
(ii) the number of hours worked by all employees, in each case during fiscal
year 2018.

SIF will be weighted 60% and TRIR will be weighted 40% of the Global Safety
metric. Notwithstanding the foregoing, in the case of a fatality at a Company
location during fiscal 2018, select participants will receive no payout for the
Global Safety measure.
(d)
Retirement means separation from the Company at 65 years of age or a combination
of age and service greater than or equal to 65 with a minimum age of 55.

(e)
Change in Control means the first to occur of any of the following events: (i)
any person or entity (excluding any person or entity affiliated with the Aditya
Birla Group) is or becomes the beneficial owner, directly or indirectly through
any parent entity of the Company or otherwise, of securities of the Company
representing 35% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities (the “Value or Vote of the Company”); provided, however, that a
Change in Control will not be deemed to have occurred in the event that (A) any
person or entity becomes the beneficial owner of securities representing 50% or
less of the Value or Vote of the Company through (i) an initial public offering,
(ii) a secondary offering, (iii) a private placement of securities, (iv) a share
exchange transaction, or (v) any similar share purchase transaction in which the
Company or any of its affiliates issues securities (any such transaction, a
“Share Issuance Transaction”); and (B) a person or entity’s beneficial ownership
interest in the Value or Vote of the Company is diluted solely as a result of
any Share Issuance Transaction; or (ii) the majority of the members of the Board
of Directors of the Company is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election; or (iii) the
consummation of a merger or consolidation of the Company with any other entity
not affiliated with the Aditya Birla Group, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the



3

--------------------------------------------------------------------------------




combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person or
entity is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person or entity any securities acquired directly from the Company or its
affiliates, other than in connection with the acquisition by the Company or its
affiliates of a business) representing 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or (iv) the sale or disposition of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of its assets to a member
of the Aditya Birla Group.
Notwithstanding the foregoing, no “Change in Control” will be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions. For purposes of this
Section, “beneficial ownership” will be determined in accordance with Rule 13d-3
under the Securities Exchange Act of 1934, as amended.
8.
Interpretation. Novelis will interpret and construe the terms and conditions of
the plan in its sole discretion, including but not limited to all decisions
regarding eligibility for, and the amount of benefits payable under, the Plan.

9.
No Right to Continued Service. Nothing in the Plan confers upon any participant
the right to continued employment or service with the Company or otherwise
interfere with or restrict the right of Novelis or any affiliate to terminate
the participant’s employment or service for any reason.



4